Citation Nr: 0105053	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  98-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an original evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  

The Board notes that, although the veteran requested a Travel 
Board hearing in July 1998, he subsequently withdrew his 
request in correspondence received in November 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's PTSD is manifested primarily by severe 
sleep disturbance, nightmares, flashbacks, continuous, 
intrusive thoughts, anger outbursts, irritability, occasional 
alcohol abuse, panic attacks and social isolation that cause 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to the following symptoms:  
intermittently illogical and irrelevant speech; severely 
impaired impulse control; neglect of personal hygiene; 
difficulty in adapting to stressful circumstances; and the 
inability to establish and maintain effective relationships.

3.  There is no indication that the veteran is totally 
incapacitated socially or occupationally due to his PTSD 
symptoms exclusively as he does not have gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; persistent danger of hurting himself or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.


CONCLUSION OF LAW

The criteria for entitlement to a rating of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD has been present since 
service and has been misdiagnosed since that time.  He 
believes he is entitled to a 100 percent scheduler evaluation 
of his PTSD because of the severity of his symptoms. 

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to this issue, that VA has 
given the veteran adequate notice regarding the evidence 
necessary to substantiate his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Factual Background

A rating action in February 1998 awarded the veteran service 
connection and assigned a 10 percent rating for post-
traumatic stress disorder (PTSD), effective October 31, 1997, 
the date of receipt of the claim.  The award was based on the 
veteran's record of combat service when he served as a 
rifleman in the Pacific Theater during World War II, as well 
as post-service medical records, including a January 1998 VA 
psychiatric examination.  

The veteran filed a notice of disagreement to the assignment 
of the 10 percent rating and timely perfected his appeal.  

The January 1998 VA psychiatric evaluation of the veteran was 
conducted by a social worker.  The veteran related that he 
lived in a "shack," having divorced his wife two years 
before.  He divorced her for lying and stealing and admitted 
to physically striking her.  He experienced continuous 
intrusive thoughts, nightmares and flashbacks, as well as 
sleep disturbance, anger outbursts, anxiety and irritability 
since his discharge from service.  He reported panic attacks 
during stressful events.  The veteran indicated he had 
occasional episodes of alcohol abuse.  Upon mental status 
evaluation, he was oriented to person, place and time.  He 
had severe memory loss and was unable to remember phone 
numbers and addresses.  Speech patterns were rapid and 
tangential.  He was able to maintain minimal personal hygiene 
and activities of daily living only with the assistance of 
others.  He bought groceries, which his ex-wife used to 
prepare him meals.  He went to her home once every day to 
eat.  In the past, he had been physically abusive to 
coworkers, and the examiner noted that the veteran's thought 
and communication impairments, as well as his inappropriate 
behavior were evidence by his recounted story.  The examiner 
noted that the veteran had poor impulse control and severe 
sleep disturbance.  He was diagnosed with schizophrenia by 
history and severely disabling chronic PTSD.

A February 1998 addendum to the report, signed by both the 
social worker and a psychiatrist, notes that the veteran was 
retired but would be unable to be employed at that time due 
to his severe mental illness.  The psychiatrist noted that, 
although the veteran was previously diagnosed with 
schizophrenia, his given history and his mental status 
examination were inconsistent with the diagnosis.  His 
primary diagnosis was severely disabling chronic PTSD.  A 
Global Assessment of Functioning (GAF) score of 45 was 
assigned.

Analysis

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed on appellate status by a 
notice of disagreement expressing disagreement with an 
initial rating award.  In regard to this claim, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App 119 
(1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
psychiatric disorder.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an extensive exposition of the remote clinical 
histories and findings pertaining to the veteran's PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's PTSD is evaluated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this Code, a 10 percent disability is appropriate when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

The regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

In both the June 1998 rating action and the June 1998 
statement of the case, it was opined that the veteran had 
been severely incapacitated most of his adult life due to a 
nonservice-connected personality disorder with PTSD symptoms 
being minimal.  There is no recent medical statement 
associated with the claims folder to support this 
unsubstantiated medical conclusion, nor does it appear that 
the RO sought a medical opinion to confirm their doubts.  In 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991), the Court 
stated that, if the Board needed additional development in 
order to adjudicate the claim, it was free to do so, but the 
Board could not substitute its own medical judgment.  
Likewise, the RO should undertake additional development if 
the credibility of the medical opinion is in question.  

Reviewing the record and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the evidence 
supports a 70 percent rating for PTSD.  His symptoms 
primarily consist of severe sleep deprivation, nightmares, 
flashbacks and continuous intrusive thoughts with panic 
attacks in stressful circumstances.  Although there is no 
indication of suicidal ideation, obsessional rituals, near-
continuous panic or depression, or spatial disorientation, 
the January 1998 examination report does show objective 
medical evidence that his judgment and thinking are impaired; 
his speech is rapid and tangential; he has poor impulse 
control and severe memory loss.  Further there is evidence 
that he is able to maintain minimal personal hygiene only 
with the assistance of others and he is detached and 
estranged from others, including his family.  Moreover, the 
VA social worker and psychiatrist have assessed his PTSD as 
chronic and severely disabling and assigned a GAF score 
consistent with this assessment.  Therefore, considering the 
whole disability picture, the Board finds that the criteria 
for a 70 percent rating most accurately reflects the 
veteran's level of impairment.  38 C.F.R. § 4.7.  

Although the VA examination report indicates that the veteran 
is unable to be employed as a result of his PTSD, and there 
is evidence of severe memory loss, the evidence fails to show 
gross impairment of thought processes or communication, 
persistent delusions or hallucination, persistent danger of 
hurting self or others or intermittent inability to perform 
activities of daily living and disorientation to time or 
place or that his memory loss includes the names of close 
relatives, his own name or occupation.  The Board is 
persuaded that the evidence of record indicates only severe 
impairment as a result of his PTSD and not gross impairment.  
Therefore, the Board cannot conclude that the veteran's 
disability picture more nearly approximates the criteria 
provided for a 100 percent rating.  38 C.F.R. §§ 4.7, 4.130 
(2000).  

The Board notes that, although the veteran has appealed an 
initial decision for his PTSD, the current disability rating 
is effective to the date he submitted his claim.  The 
evidence of record does not indicate that the current 
disability level is less severe than any other period during 
the veteran's appeal.  As there appears to be no basis for 
considering staged ratings in this case, a remand to the RO 
for that purpose would serve no purpose and only delay 
consideration of the veteran's appeal.  Fenderson v. West, 12 
Vet. App 119 (1999).

As noted above, VA is required to assist a claimant in 
obtaining evidence necessary to substantiate his claim, if 
there is a reasonable possibility that such assistance would 
aid in substantiating the claim.  However, the veteran has 
not submitted any information showing that he is currently 
receiving treatment for his service-connected PTSD.  
Therefore, there is no further duty to assist the veteran 
with regard to these claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
criteria governing the payment of monetary benefits.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 

